DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose an apparatus installed in a vehicle, a vehicle and a system, comprising: circuitry configured to: 
when a door of the vehicle is unlocked based on authentication information received from a mobile terminal, identify a delivery company for which the mobile terminal is allocated; 
output a sound corresponding to the identified delivery company, the output sound being selected from a plurality of different sounds that each correspond to one of a plurality of different delivery companies;
wherein the authentication information indicating the authentication information is temporary, and
the mobile terminal is not owned by the owner of the vehicle based on the presence of the information indicating that the authentication information is temporary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAM WAN MA/Examiner, Art Unit 2688